Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

AFCP 2.0 Request
Applicant’s request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice. Specifically, the new features in independent claim 40 such as requiring that the second annealing inhibits the formation of conductive filaments in the film of correlated electron material would require a search and/or consideration that would be too long and complex for the time allotted. 

Continuation of Box 3:
The proposed amendment to claim 20 requiring that at least a majority of the film of correlated electron material is capable of transitioning between a first impedance state and second impedance state would require further search and/or consideration since this limitation was not previously required. Further, the proposed amendment to claim 40 specifying that the second annealing inhibits the formation of conductive filaments in the film of correlated electron material raises new issues that would require further consideration and/or search by the Examiner because this limitation was not previously required.

Continuation of Box 12:

	Applicant’s arguments over claim 20 directed to the newly proposed limitation are not addressed herein since the amendments are not entered.
	As to Applicant’s argument over Wang and Celinska failing to teach annealing the film during a second annealing period to introduce an additional material into the film to promote electron back-donation in the film, this feature is suggested by the combination of Celinska and Iwamoto where Celinska suggests annealing in the presence of a dopant ligand to include it in the film, where the ligand includes CO or CO2 and Iwamoto suggests annealing between ALD cycles for control of the concentration of the material in the annealing gas such that the process of annealing after ALD cycles to incorporate the dopant suggested by Celinska and Iwamoto will provide including additional material into the film to promote electron-back donating since the dopant is an electron-back donating material as required by claim 22. While Iwamoto teaches deposition and anneal operations to form a high dielectric constant material, the reference still teaches methods of incorporating material into ALD deposited films using annealing after ALD cycles so as to control the concentration of the material in the annealing gas where Celinska provides the suggestion to incorporate the dopant ligand by annealing for a resistive switching film. 
	Applicant’s arguments directed to the newly proposed features of claim 40 are not addressed herein because the amendments are not entered.
	As to Applicant’s arguments over performing multiple deposition periods and multiple annealing periods for claim 40, this feature is provided by Olsen which 
	As to Applicant’s arguments over Celinska not teaching annealing to reduce resistance variation, this feature is suggested by Shinmura. Regarding Applicant’s argument that Shinmura suggests minimizing variations in a resistance layer and not in a layer or correlated electron material, it is noted the Shinmura teaches that damage in the resistor layer makes switching action unstable or declines the degree of data retention, where the claimed process eliminated unwanted damaged layers to improve the switching property and data retention property of the memory cell, where the resistor layer is a metal oxide (0013, 0020, 0027, and 0088). Therefore, the resistance layer is understood be a resistive switching layer, where Celinska provides a resistive switching memory cell using a metal oxide (NiO) resistor (0013 and 0056). Therefore, the resistor layer of Shinmura is understood to be equivalent to the resistive switching layer of Celinska so as to provide the same benefits. Further, since the process of Celinska in view of Lim, Olsen, and Shinmura provides the claimed process steps and materials the resulting film is understood to be a correlated electron material such that the resistive switching layers are considered to be equivalent to the claimed CEM films. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        
/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718